Citation Nr: 1454815	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-15 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a psychiatric disability claimed as schizophreniform disorder has been received.

2.  Entitlement to service connection for a psychiatric disability, to include schizoaffective disorder.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected sarcoidosis.

4.  Entitlement to a rating in excess of 10 percent for sarcoidosis.

5.  Entitlement to a rating in excess of 10 percent for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active duty service from February 1982 to August 1983.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision in which the RO denied the Veteran's request to reopen his service connection claim for schizophreniform disorder; denied service connection for sleep apnea, and denied increased ratings for pulmonary sarcoidosis and hepatitis.  In February 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in June 2012.

Also, as regards characterization of the new and material issue on appeal, as noted, in the July 2010 rating decision on appeal, the RO declined to reopen the Veteran's claim for service connection for schizophreniform disorder.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board must first decide whether new and material evidence to reopen the claim has been received.


Moreover, rather than limit the reopened claim to the claimed disability, the Board has expanded that claim to encompass any diagnosed psychiatric disability of record, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet App. 1 (2009) (finding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In May 2013 the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files.  The Virtual VA claims file contains the May 2013 Board hearing transcript; and other records that are either duplicative to the evidence in the paper claims file, or irrelevant to the issues on appeal.  The Board observes that currently there are no documents in VBMS.

The Board's decision addressing the request to reopen the claim for service connection for psychiatric disability characterized as schizophreniform disorder, as well as the claim for service connection for sleep apnea, is set forth below.  The claim for service connection for psychiatric disability, on the merits, to include schizoaffective disorder,  as well as the claims for increased ratings for sarcoidosis and hepatitis are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  In a February 1984 rating decision, the RO denied service connection for schizophreniform disorder; although notified of the denial in a February 1984 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.  

3.  New evidence added to the record since the February 1984 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for schizophreniform disorder, and raises a reasonable possibility of substantiating the claim.

4.  Sleep apnea is currently diagnosed, and the totality of the evidence to include the Veteran's and his wife's competent, credible and probative assertions as to onset, nature and continuity of associated symptoms indicates that the disability at least as likely as not had its onset during service.


CONCLUSIONS OF LAW

1.  The February 1984 rating decision in which the RO denied service connection for schizophreniform disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  As pertinent evidence received since the February 1984 denial is new and material as to the Veteran's claim for schizophreniform disorder, the criteria for reopening the claim for service connection for schizophreniform disorder are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the Board's favorable disposition of the request to reopen the claim for service connection for schizophreniform disorder; and the claim for service connection for sleep apnea, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Request to reopen

In the February 1984 denial, the RO denied the Veteran's claim for schizophreniform disorder on the basis that such disorder did not meet the Diagnostic and Statistical Manual of Mental Disorders (DSM-III) requirements for schizophrenia requiring six months illness.  Although notified of the denial in February 1984, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  Hence, the February 1984 denial of service connection for schizophreniform disorder is final (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156).  Accordingly, the pertinent inquiry with respect to this matter is whether new and material evidence has been received since that decision, warranting reopening of the claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In February 2010, the Veteran filed a claim for service connection for psychotic disorder.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received in connection with a claim, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the Veteran's schizophreniform disorder was the RO's February 1984 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since February 1984 includes private treatment records, statements provided by the Veteran; the Veteran's testimony; and a May 2013 letter from the Veteran's treating VA physician that suggests that the Veteran's current schizoaffective disorder could be related to the in-service psychotic episode.  

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

The aforementioned new evidence added to the record pertains to the material issue of whether the Veteran has a compensable disability that may be related to service.  This evidence shows a diagnosis of schizoaffective disorder, which is a compensable disability for VA purposes.  See May 2013 VA medical opinion.  In accordance with the above cited legal authority, as evidence raising a reasonable possibility of substantiating the element of a current disability that may be related to service has now been added to the claims file, the previously denied claim for service connection must be reopened.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for schizophreniform disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B.  Service connection

The Veteran seeks to establish service connection for sleep apnea.  At the outset, the Veteran has indicated that sleep apnea was either due to service or service-connected sarcoidosis.  As will be discussed below, the Board finds sufficient evidence indicating that sleep apnea is directly related to service and will not discuss the secondary aspect of the claim.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, there is no dispute that the Veteran has the currently claimed condition, sleep apnea.  The file contains a sleep study report from the Medical University of South Carolina dated December 16, 2009, indicating that mild obstructive sleep apnea was diagnosed. 

In hearing testimony provided in May 2013, the Veteran reported having symptoms of difficulty sleeping during service, with symptoms progressively worsening after service.  The Veteran also indicated that his sleep apnea may have been aggravated by his service-connected sarcoidosis.  His wife indicated in a May 2013 statement that she had been married to the Veteran over 30 years and that her husband has been a chronic snorer.  She indicated that she noticed his condition during and after his military career, and that she often has to nudge him while he is sleeping, because he appears to have stopped breathing.  The Veteran testified that he finally went to the doctor in 2008 because he was starting to fall asleep while driving his car.

Here, the Veteran's service treatment records do not document any complaint, finding, or diagnosis relative to sleep apnea.  However, the Veteran and his wife are competent to attest to symptoms of snoring and irregular breathing, occurring during service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a layperson is competent to observe breathing difficulty); 38 C.F.R. § 3.159(a)(2).  Moreover, the Veteran is competent to testify concerning events or factual matters of which he has firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  There equally is no inherent reason to question his credibility, so his lay testimony is considered credible and probative.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

Moreover, considering the Veteran's competent, credible assertions as to the onset, nature, and continuity of his symptoms, and resolving doubt in his favor, the Board finds that the totality of the evidence provides a reasonable basis for establishing a nexus between currently diagnosed sleep apnea and the Veteran's service.  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if, as an example, its description of symptoms is later supported by a medical diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, the Veteran indicated that he experienced difficulty sleeping while in service.  Further, his wife also observed the Veteran's chronic snoring and his appearance to stop breathing while sleeping, during and after service.  Finally, the Veteran indicated that he sought treatment in 2008 because he was falling asleep while driving his car, and, in December 2009, obstructive sleep apnea was diagnosed.  While there has not been a medical opinion that has specifically attributed the Veteran's sleep apnea to his military service.  The Board notes that the reported symptoms the Veteran and his wife noted during his military service are generally accepted as symptoms of sleep apnea.

Given the competent, credible and probative evidence indicating that the Veteran exhibited sleep apnea symptoms both during and after service and currently has a sleep apnea diagnosis, the Board finds that the collective evidence indicates that Veteran's sleep apnea as likely as not had its onset during service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the nexus element has been met and that service connection for sleep apnea is therefore warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App.49, 53-56 (1990).


ORDER

As new and material evidence to reopen the claim for service connection for schizophreniform disorder has been received, to this limited extent, the appeal is granted.

Service connection for sleep apnea is granted.


REMAND

In light of reopening the claim for service connection for schizophreniform disorder, the Board finds that further AOJ development of the claim for service connection, on the merits, is warranted.  The Board also finds that further development for the remaining claims on appeal is needed.

Relevant to the reopened service connection claim, as previously discussed, a May 2013 letter from the Veteran's VA treating physician appears to suggest a nexus between the Veteran's currently diagnosed psychiatric disorder and his military service.  Indeed, she notes that the disorder for which the Veteran was currently being treated could in all likelihood be related to the psychotic episode noted while in service.  The Board observes that such opinion is inadequate to resolve the claim for service connection.  In this regard, although the May 2013 VA physician indicated that the Veteran's disability could be related to the psychotic episode noted in service, the speculative terminology used by the examiner. (i.e., "could") provides an insufficient basis for an award of service connection.  See Winsett v. West, 11 Vet. App. 420, 424 (1998); see Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).

Under the circumstances noted above, and given the evidence suggesting but not resolving the question of whether current psychiatric disability is medical- related to service, to include the psychotic episode noted therein, the Board finds that that further examination and opinion is needed to resolve the service connection claim on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the claims for increased ratings, the Board notes that, during the May 2013 Board hearing, the Veteran suggested that his pulmonary sarcoidosis and hepatitis have worsened since his last VA examinations in March 2010.  While the Veteran appeared to have been vague as to the nature of the severity.  He did report with regards to sarcoidosis, an increase in chest pain, difficulty with walking, as well as breathing.  He also indicated that he had a chest X-ray within the last seven months at VA, again as noted, there are no VA treatment records associated with the claims file since the March 2010 VA examinations.  In regard to hepatitis, the Veteran reported an increase in fatigue and joint pain.

In view of the noted suggestions of worsening disability, and the lack of current VA treatment records, in particular, the recent chest X-ray, since the Veteran's last examinations, the Board finds that the current record is inadequate, and that more contemporaneous VA examinations, with findings responsive to the applicable rating criteria, are needed to properly evaluate the severity of the Veteran's service-connected pulmonary sarcoidosis and hepatitis.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3159 (2014).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous). 

Accordingly, the AOJ should arrange for the Veteran to undergo VA mental disorders (by a psychiatrist or psychologist), as well as pulmonary/respiratory; and gastrointestinal examinations (by appropriate medical professionals), at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the reopened claim and/or the claim(s) for increase.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ must obtain and associate with the claims file copies of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination(s)-sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further VA examinations, the AOJ should obtain and associate with the claims file all outstanding, pertinent medical records.

As for VA records, the record reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Charleston, South Carolina.  Indeed, in the May 2013 letter, Dr. R.W.S. stated that the Veteran has been treated by her at the Trident Annex of the Ralph H. Johnson VA in Charleston, South Carolina; and that he has a diagnosis of schizoaffective disorder.  Upon review of the record, the Board observes that there are no VA treatment records associated with the Veteran's claims file since March 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Charleston VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) 4) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties  imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal. Adjudication of the claims for increased ratings for pulmonary sarcoidosis and hepatitis should include consideration of whether "staged rating" of each disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Charleston VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, to include VA psychiatric treatment records from Dr. R.W. S., dated since March 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to any claim(s) remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records and responses received should be associated with the claims file.  If any records sought are not obtained notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if appropriate) should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify all acquired psychiatric disorder(s), to include any currently manifested disorders and any valid psychiatric diagnosis at any point pertinent to this appeal (even if currently resolves), to include schizoaffective disorder.

Then, with respect to each such diagnosed disability, the  examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) the any such diagnosed disability had its onset in service or is otherwise medically related to service, to include the psychotic episode noted in service.

In rendering each opinion, the examiner should consider and discuss all relevant medical and lay evidence, to include in- and post-service medical documents, and all lay assertions, as well as the May 2013 VA opinion from Dr. R.W.S.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA pulmonary/respiratory examination, by an appropriate medical professional, at a VA medical facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (including pulmonary function testing) should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should specifically note all current manifestations of the Veteran's service-connected pulmonary sarcoidosis, considering and responding to applicable rating criteria.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA gastrointestinal examination, by an appropriate medical professional, at a VA medical facility.  

The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should specifically note all current manifestations of the Veteran's service-connected hepatitis, considering and responding to applicable rating criteria.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file copies of correspondence referencing the date and time of the examination-preferably, any notices(s) of the date and time of the examination(s)-sent to him by the pertinent VA medical facility.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal.  

If the Veteran fails, without good cause, to report to the scheduled examination(s), in adjudicating the reopened claim and/or the increased rating claim(s) apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


